CIVIL STANDING ORDER – GENERAL
                        U.S. DISTRICT JUDGE EDWARD M. CHEN

        1.     Conformity to Rules. Parties shall follow the Federal Rules of Civil Procedure,
the Civil Local Rules, and the General Orders of the Northern District of California, except as
superseded by these Standing Orders. Any failure to comply with any of the rules and orders
may be deemed sufficient grounds for monetary sanctions, dismissal, entry of default judgment,
or other appropriate sanctions.

         2.     Communication with the Court. Parties shall not attempt to make ex parte
contact with the Judge or his chambers staff by telephone, facsimile, or any other means but may
contact the Courtroom Deputy Clerk, Betty Lee, at (415) 522-2034 with appropriate inquiries
(e.g., scheduling inquiries).

       All counsel listed on the parties’ briefing must be fully apprised of the status of the
pending matter and must be authorized to respond to calendar settings by the Court.

        With the exception of discovery disputes (see the Civil Standing Orders on Discovery),
or unless expressly permitted by the Court, parties shall not submit letters to the Court, and any
communication with the Court must be in pleading form, including but not limited to status
reports, requests for continuances, and requests for telephonic appearances.

       3.      Scheduling Days.

       a.      Civil law-and-motion calendar is conducted on Fridays at 1:30 p.m. Order of call
               is to be determined by the Court. Parties may jointly ask for a motion to be
               considered on the papers, but such requests are not automatically granted. The
               Court may, in its discretion, vacate a hearing on a motion and rule on the papers.
       b.      Initial case management conferences are conducted on Fridays at 9:00 a.m.
       c.      Further status conferences are conducted on Fridays at 10:30 a.m.
       d.      Pretrial conferences are conducted on Tuesdays at 2:30 p.m.

       4.       Changes to the Court Calendar. No changes to the Court’s schedule shall be
made except by order of the Court. Parties seeking to continue hearings, request special status
conferences, modify briefing schedules, or make any other procedural changes shall submit a
signed stipulation and proposed order or, if stipulation is not possible, a motion for
administrative relief. See Civ. L.R. 7-11. Parties seeking to enlarge a filing deadline by way of
a motion for administrative relief are admonished to file such a motion in advance of the filing
deadline rather than on the day a brief or other matter is due. Continuances will be granted only
upon a showing of good cause, with a particular focus on diligence by the party seeking the
continuance and prejudice that may result if the continuance is denied.
       5.      Chambers Copy. A copy of all documents filed, whether electronically or
manually, shall be submitted to the Clerk’s Office in an envelope clearly marked with the case
number and “EMC Chambers Copy” no later than noon on the next business day after the
document is filed. The chambers copy must be three-hole punched on the left-hand side.
Exhibits to declarations must be tabbed.

        6.      Case Management Conference Statement. The joint case management
statement must be filed one week in advance of the case management conference date. The
statement must include all elements requested in the “Standing Order for All Judges of the
Northern District of California – Contents of Joint Case Management Statement.” See Civ. L.R.
16-9. In cases involving pro se litigants, parties shall attempt to file a joint statement; if after
due diligence, an agreement cannot be reached, the parties may file separate case management
statements, with each statement not to exceed seven (7) pages. Unless proceeding pro se, each
party shall be represented at the case management conference by counsel with full and complete
authority to address all of the matters referred to in (a) Federal Rules of Civil Procedure 16(c)
and 26(f) and (b) the “Standing Order for All Judges of the Northern District of California –
Contents of Joint Case Management Statement.” Counsel must also have full and complete
authority to enter stipulations and made admissions.

       7.      Motions. All declarations shall be filed as separate documents. Tabs must be
used for exhibits attached to declarations, including chambers copies.

      8.       Discovery and Discovery Motions. See the “Civil Standing Orders on
Discovery.”

       9.       Motions for Summary Judgment. Each party or side is limited to filing one
summary judgment motion. Any party wishing to exceed this limit must request leave of the
Court. Briefing shall comply with Civil Local Rules 7-2 through 7-5. Separate statements of
undisputed facts will not be considered by the Court. Joint statements of undisputed facts are not
required, but are helpful if agreed upon.

        10.    Proposed Orders Required. Each party filing or opposing a motion shall also
serve a proposed order that sets forth the relief or action sought and a short statement of the
rationale of decision. The proposed order should be filed at the same time as the motion or
opposition.

       11.    Grounds for Recusal. Parties are directed to inform the Court of any and all
reasonable bases for recusal at the earliest possible date.
        12.     Service of Standing Orders. Plaintiff (or in the case of removed cases, any
removing defendant) is directed to serve copies of: (1) this standing order, (2) this Court’s
“Civil Standing Order on Discovery,” and (3) the “Standing Order for All Judges of the Northern
District of California – Contents of Joint Case Management Statement” at once upon all parties
to the action, and upon those subsequently joined, in accordance with the provisions of Federal
Rules of Civil Procedure 4 and 5. The plaintiff (or in the case of removed cases, any removing
defendant) shall also file with the Clerk of the Court a certificate reflecting such service, in
accordance with Civil Local Rule 5-6(a).

       IT IS SO ORDERED.


                                                   EDWARD M. CHEN
                                                   United States District Judge
                        CIVIL STANDING ORDER ON DISCOVERY
                        U.S. DISTRICT JUDGE EDWARD M. CHEN

       These Standing Orders on Discovery are a supplement to this Court’s “Civil Standing
Orders – General.”

        These Standing Orders apply only to cases in which discovery is supervised by this Court
rather than the magistrate judge. The Court, at its discretion, may elect to transfer discovery
matters to a magistrate judge or a special master.

        1.     Conformity to Rules. Parties shall follow the Federal Rules of Civil Procedure,
the Civil Local Rules, and the General Orders of the Northern District of California, except as
superseded by these Standing Orders. Any failure to comply with any of the rules and orders
may be deemed sufficient grounds for monetary sanctions, dismissal, entry of default judgment,
or other appropriate sanctions.

       2.      Production of Documents.

                a.      Responses. In responding to requests for production of documents, see
Fed. R. Civ. P. 34, a party shall affirmatively state in a written response the full extent to which
the party will produce materials. In addition, the party shall, promptly after the production,
confirm in writing that the party has produced all such materials so described that have been
located after a diligent search of all locations where such materials might plausibly be found.

       3.      Depositions.

               a.     Scheduling. The parties shall comply with Civ. L.R. 30-1. Generally, the
party seeking the deposition may notice it at least ten (10) days in advance.

                b.     Documents. Witnesses subpoenaed or requested to produce documents
should ordinarily be served at least 30 days before the scheduled deposition unless otherwise
stipulated, and arrangements should be made to permit inspection of the documents before the
deposition commences. Extra copies of documents used during the deposition should ordinarily
be provided to opposing counsel and the deponent.

              c.      Conduct. During the deposition, parties are expected to cooperate with
and be courteous to each other and deponents. Each party should designate one attorney to
conduct the examination of the deponent. Parties should cooperate in the allocation of time to
comply with any time limit set by the Court.

               d.      Marking of Exhibits. Counsel shall comply with Civil Local Rule 30-2.
                e.     Objections. Parties shall comply with Federal Rule of Civil Procedure
30(c)(2). Deposition objections shall be preserved except as to privilege or as to form. Speaking
objections or those calculated to coach the deponent are prohibited.

               A person may not instruct a deponent not to answer a question except when
necessary to preserve a privilege, to enforce a limitation directed by the Court, or to present a
motion under Federal Rule of Civil Procedure 30(d)(3). When a privilege is claimed, the witness
should nevertheless answer questions relevant to the existence, extent, or waiver of the privilege,
such as the date of the communication, who made the statement, to whom and in whose presence
the statement was made, other persons to whom the contents of the statement have been
disclosed, and the general subject matter of the statement, unless such information itself is
privileged.

              A party may be subject to sanctions if the party consistently impedes, or
otherwise unreasonably delays, the fair examination of the deponent.

                f.     Private Consultation. Private conferences between deponents and their
attorneys in the course of deposition are improper and prohibited except for the sole purpose of
determining whether a privilege should be asserted.

               g.      Requests for Intervention by the Court. If a dispute arises during a
deposition and involves a persistent obstruction of the deposition or a refusal to answer a
question in violation of this Standing Order, parties may arrange a telephonic conference with
the Court through the Courtroom Deputy, Betty Lee, at (415) 522-2034.

       4.      Discovery Motions.

        Except as specifically set forth below, no motions regarding discovery disputes may be
filed without prior leave of the Court.

       If there is an emergency discovery dispute, parties may request a telephonic conference
with the Court through the Courtroom Deputy. If possible, the parties shall provide a short (one
paragraph) description of the dispute prior to any conference call. An emergency discovery
dispute is a discovery dispute that is in need of immediate attention by the Court. This process
should not be abused.

        All other requests for discovery relief (including requests for discovery-related sanctions)
must be made by the parties in a joint letter brief no longer than four pages. Discovery letter
briefs must be e-filed under the Civil Events category of Motions and Related Filings > Motions
– General > “Discovery Letter Brief.” The joint letter brief:

       a.      Must attest that, prior to filing the request for relief, counsel with full and
               complete authority on discovery matters met and conferred in person. A
               telephone meet and confer is permitted only where there is good cause (e.g.,
               plaintiff’s counsel is located on the West coast while defense counsel is located
               on the East coast). The letters must certify that lead trial counsel have concluded
               no agreement can be reached.
       b.      Must concisely summarize those remaining issues that the parties were unable to
               resolve and state each party’s last offer of compromise.
       c.      May cite to limited and specific legal authority.
       d.      May not be accompanied by declarations, unless a party declaration is needed to
               support a specific claim of undue burden.
       e.      May include as an attachment the specific excerpt of disputed discovery material.
       f.      No other attachments are permitted absent authorization by the Court.

        The Court will advise the parties if additional briefing or a telephonic conference will be
necessary. The Court may order the parties to further meet and confer at the federal courthouse
with lead trial counsel in attendance.

        5.      Service of Standing Orders. Plaintiff (or in the case of removed cases, any
removing defendant) is directed (a) to serve copies of this standing order at once upon all parties
to the action, and upon those subsequently joined, in accordance with the provisions of Federal
Rules of Civil Procedure 4 and 5 and (b) to file with the Clerk of the Court a certificate reflecting
such service, in accordance with Civil Local Rule 5-6(a).

       IT IS SO ORDERED.


                                                      EDWARD M. CHEN
                                                      United States District Judge